Citation Nr: 0736965
Decision Date: 11/23/07	Archive Date: 01/03/08

Citation Nr: 0736965	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-08 272	)	DATE NOV 23 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for cervical 
neuropathy.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1983 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied an 
increased (compensable) rating for left ear hearing loss.  
Subsequently, an April 2005 rating decision granted service 
connection for right ear hearing loss.  However, the 
veteran's disability rating for hearing loss remains at a 
noncompensable level.  The veteran maintained that he 
warranted a compensable disability rating for his service-
connected hearing loss; accordingly, the Board has rephrased 
the issue as involving bilateral hearing loss.  A July 2003 
rating decision denied service connection for the veteran's 
claimed low back and cervical neuropathy disabilities.  The 
veteran has perfected appeals with respect to all three of 
these issues.

A January 2004 rating decision denied service connection for 
a psychiatric condition, to include PTSD.  The veteran filed 
a timely notice of disagreement later that same month and the 
RO issued a Statement of the Case in July 2004, which was 
followed by a Decision Review Officer hearing in August 2004.  
The issue was then included on a Supplemental Statement of 
the Case dated April 2005.  The veteran submitted a written 
statement in May 2005 which can be construed as a timely 
substantive appeal to this issue.  Accordingly, the Board 
included this issue as being on appeal.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).    

In November 2007, after the issuance of the August 24, 2007, 
Board decision, the Board received notice indicating that the 
veteran had died in June 2007.

On August 24, 2007, the Board denied the veteran's claims for 
an increased rating for hearing loss and service connection 
for a low back disorder and cervical neuropathy.  
Unfortunately, the veteran died during the pendency of the 
appeal in June 2007, but the Board did not receive notice of 
the death until November 2007.  As a matter of law, veterans' 
claims do not survive their deaths, and the veteran's appeal 
became moot by virtue of his death.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  Therefore, the Board lacked jurisdiction to issue 
the August 24, 2007, decision.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2007).

This order to vacate the Board's August 24, 2007, decision 
does not preclude any derivative claim that may be brought by 
a survivor of the veteran.  38 C.F.R. § 20.1106 (2006).  
Accordingly, the August 24, 2007 Board decision addressing 
the issues indicated above, is vacated.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0726518	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-08 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for cervical 
neuropathy.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from January 
1983 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied an 
increased (compensable) rating for left ear hearing loss.  
Subsequently, an April 2005 rating decision granted service 
connection for right ear hearing loss.  However, the 
veteran's disability rating for hearing loss remains at a 
noncompensable level.  The veteran maintains that he warrants 
a compensable disability rating for his service-connected 
hearing loss; accordingly, the Board has rephrased the issue 
as involving bilateral hearing loss.  A July 2003 rating 
decision denied service connection for the veteran's claimed 
low back and cervical neuropathy disabilities.  The veteran 
has perfected appeals with respect to all three of these 
issues.

A January 2004 rating decision denied service connection for 
a psychiatric condition, to include PTSD.  The veteran filed 
a timely notice of disagreement later that same month and the 
RO issued a Statement of the Case in July 2004, which was 
followed by a Decision Review Officer hearing in August 2004.  
The issue was then included on a Supplemental Statement of 
the Case dated April 2005.  The veteran submitted a written 
statement in May 2005 which can be construed as a timely 
substantive appeal to this issue.  Accordingly, the Board has 
included this issue as being on appeal.  

The issue involving service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by Level I hearing acuity in each ear.

2.  There is no evidence of a diagnosis of a low back 
disorder or cervical neuropathy during active service, nor 
was there an injury in service that resulted in current 
disability.  

3.  Private medical records reveal a diagnosis of 
degenerative disc disease of L5-S1.

4.  Private medical records indicate a diagnosis of cervical 
neuropathy, but then indicate that it is at the L5-S1 level 
which is in the lumbar spine, not the cervical spine.  

5.  There is no competent medical evidence linking any 
current low back disability or cervical neuropathy, if it 
exists, to active military service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, 
Diagnostic Code 6100 (2006).

2.  A low back disorder and cervical neuropathy were not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was issued VCAA notice with 
respect to his claims in letters dated November 2001, 
November 2002, and June 2003.  While the letters did not 
explicitly ask that the appellant provide any evidence in his 
possession that pertains to the claim, as per § 3.159(b)(1), 
he was advised of the types of evidence that could 
substantiate his claims and to ensure that VA receive any 
evidence that would support the claims.  Logically, this 
would include any evidence in her possession.  Thus, the 
Board is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.  The veteran has not alleged that he has been 
prejudiced by any lack of notice.  Further, he has been 
accorded a hearing, before a Decision Review Officer in 
August 2004.  

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

With respect to the veteran's claims for service connection 
for back and cervical spine disorders, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this regard, the veteran has not been provided 
a VA examination in order to determine whether any back or 
neck disorder is related to his military service.  
Nevertheless, none is required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran had an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is no medical evidence of record showing that the 
veteran had a diagnosis of any back or neck disability in 
service, any type of injury that resulted in current 
disability or that any claimed disorder may be related to any 
event in service.  Additionally, there is no outstanding 
evidence to be obtained, either by VA or the veteran.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his hearing testimony and contentions; 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for an increased disability rating for 
hearing loss and for service connection for a low back and 
cervical spine disorders.  

II.  Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's service-connected bilateral hearing loss is 
rated at a noncompensable (0%) disability rating. Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometric tests.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the revised rating schedule establishes eleven 
levels of impaired efficiency numerically designated from 
Level I to Level XI.  Level I represents essentially normal 
audio acuity with hearing loss increasing with each level to 
the profound deafness represented by Level XI.  38 C.F.R. 
§ 4.85, Part 4, Diagnostic Code 6100 (2006).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

The veteran filed his claim for an increased rating in 
November 2002.  That same month, a VA audiological evaluation 
of the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
20
30
65
LEFT

15
20
30
75

The average pure tone decibel loss at the above frequencies 
was 33 for the right ear and 34 for the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
correct in the right ear and 96 percent correct in the left 
ear.  These audiometric results translate into Level I for 
each ear.  38 C.F.R. § 4.85 Table VI (2006).  These levels of 
hearing warrant a noncompensable (0%) disability rating.  
38 C.F.R. § 4.85 Table VII, Diagnostic Code 6100 (2006)

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.  The pure tone thresholds reveal that the veteran did 
not have an exceptional pattern of hearing impairment during 
testing.  38 C.F.R. § 4.86(b).  

In June 2004, the most recent VA audiological evaluation of 
the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
50
60
70
LEFT

35
30
50
80

The average pure tone decibel loss at the above frequencies 
was 56 for the right ear and 49 for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
correct in each ear.  These audiometric results also 
translate into Level I for the each ear.  38 C.F.R. § 4.85 
Table VI (2006).  Again, these results do not reveal  an 
exceptional pattern of hearing impairment during testing.  38 
C.F.R. § 4.86(b). 

The veteran provided a copy of a private audiogram test 
report dated May 2005.  This report has findings presented in 
graphical form and is not suitable for rating purposes.  
Also, the examiner noted that there was poor agreement 
between the pure tone decibel results and the speech results 
and that the veteran had functional conversation ability 
which was much better than indicated by some of the test 
results.  In July 2005, a VA  audiological evaluation of the 
veteran was attempted.  However, the veteran arrived late to 
the examination.  He required constant re-instruction of the 
test procedures and poor effort.  The examiner noted that the 
test results were of poor reliability and should not be used 
for rating purposes.  

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's 
bilateral hearing loss.  The reliable audiological findings 
from the most recent examination reports reveal that the 
veteran has level I hearing in each ear which does not 
support the assignment of a compensable disability rating.  
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2006).  As 
previously stated, the assignment of disability evaluations 
for hearing impairment is a purely mechanical application of 
the rating criteria.  See Lendenmann, 3 Vet. App. at 345, 349 
(1992).  

As the preponderance of the evidence is against the veteran's 
claim for a compensable disability rating for his service-
connected hearing loss, the benefit-of-the-doubt rule is 
inapplicable. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran filed a claim for service connection for a back 
disability in June 2003.  He stated that he injured his low 
back during service in 1985.  He has made this same vague 
assertion of injury during service in numerous written 
statements.  

While not numerous, the veteran's service medical records 
appear to be complete.  There is no indication in any of the 
service medical records that the veteran had any complaints 
of, or treatment for, back or neck pain during service.  
There is no indication that the veteran suffered any back or 
neck injury during service.  A record dated January 1986 
indicates that the veteran did not desire to have a 
separation examination, so none was conducted.  However, in 
August 1986, the veteran tried to reenlist into service so 
another medical examination was conducted at that time.  
Clinical evaluation of the veteran's spine, neck, and 
neurologic system were all normal, without any abnormalities 
noted by the examining physician at that time.  

Private hospital records dated January 1999 reveal that the 
veteran had lumbar radiculopathy which was treated surgically 
with a hemilaminectomy at the L5-S1 level of the lumbosacral 
spine.  A retained bullet fragment, from a post-service 
gunshot wound was also removed from the area of the thoracic 
spine.  This hospital report simply indicates a history of 
chronic low back pain, but does not indicate how long it has 
persisted.  Prior to surgery, examination of the veteran was 
conducted.  Physical examination of the lumbar spine was 
essentially normal except for some pain to palpation on the 
right side sciatic notch.  The examination report also states 
that on "MRI scan has got evidence of severe degenerative 
cervical neuropathy at the right L5-S1  . . ."  The Board 
finds this statement odd.  The "cervical" spine is the 
neck, while the L5-S1 level is the low back.  This is the 
only mention in all the evidence of record of "cervical 
neuropathy" and all subsequent records merely show 
complaints of low back pain.  Subsequently, some VA 
outpatient treatment records do show treatment for complaints 
of low back pain.

The preponderance of the evidence is against the veteran's 
claim for service connection for cervical neuropathy and a 
low back disorder.  First there is no evidence of any 
cervical spine disability.  While the January 1999 private 
medical record mentions MRI evidence of cervical neuropathy, 
the same sentence refers to the lumbosacral spine, L5-S1, not 
the neck or cervical spine.  Moreover, the veteran's entire 
assertion of claim for service connection is based entirely 
on this one highly questionable statement.  There is no 
competent medical evidence of record showing any complaints 
of, or treatment for, cervical spine symptoms.  The veteran 
has never asserted that he has neck pain, or any other 
symptoms of cervical spine neuropathy or other cervical spine 
disability.  Accordingly, service connection for cervical 
neuropathy must be denied.

The preponderance of the evidence is also against service 
connection for a low back disability.  The veteran claims 
that he injured his back during service.  There is no 
evidence in the service medical records that the veteran had 
any complaints of, or treatment for, any low back pain, or an 
injury.  The veteran has asserted that he had a back injury 
during service, however, the contemporaneous records do not 
support his assertion.  Moreover, while the veteran declined 
a separation examination, the August 1986 service department 
examination revealed that the veteran's spine, neck, and 
neurologic system were all normal, without any abnormalities 
noted by the examining physician at that time.  The medical 
evidence of record does reveal that the veteran has 
degenerative disc disease of the lumbosacral spine.  

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In this case, the evidence indicates treatment in 
1999, many years after service.  While the 1999 private 
hospital records, and recent VA treatment records show 
treatment for low back pain, there is no medical evidence 
linking the current low back disability to service, or the 
injury that the veteran claims to have incurred during 
service.  Accordingly, service connection for a low back 
disorder must be denied.  

As the preponderance of the evidence is against the veteran's 
claims for service connection, the benefit-of-the-doubt rule 
is inapplicable. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990)




ORDER

A compensable disability rating for bilateral hearing loss  
is denied.

Service connection for a low back disorder and cervical 
neuropathy is denied.


REMAND

The veteran claims entitlement to service connection for 
acquired psychiatric disorder, to include PTSD.  The veteran 
asserts in his claim that he has PTSD as a result of active 
service in Korea during the period of time from 1983 to 1986.  
Essentially, he states that he served along the Demilitarized 
Zone (DMZ) with North Korea.  He claims that this service was 
"stressful" and that the North Koreans broadcast load 
speaker messages telling the South Korean Troops to "slit 
the Americans' throats" and defect to the North.  The 
veteran continues with this assertion.  The Board does not 
believe that this non-combat stressor can be corroborated 
through appropriate channels.  

The evidence of record reveals that the veteran has received 
psychiatric treatment form VA facilities.  These records 
reveal varying diagnosis of psychiatric disabilities 
including:  depression, bipolar disorder, and PTSD.  A 
September 2003 record seems to indicate that an inservice 
stressor may be the cause of the veteran's psychiatric 
disorders, while a March 2003 record specifically relates the 
veteran's disorders to a post-service stressor of being shot 
as a crime victim.  However, a Compensation and Pension 
examination of the veteran has not been conducted with 
respect to the veteran's claim for service connection for a 
psychiatric disorder.  This should be done.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center (VAMC) in Jackson and a VA 
facility in Meridian.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical/psychiatric records 
pertaining to the veteran that are dated from August 2005 to 
the present.

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

The RO has not yet provided a VCAA letter with respect to the 
psychiatric disorder claim which satisfies the statutory 
requirements.  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  In addition, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply 
to the degree of disability and the effective date of the 
disability if service connection is awarded.  The RO should 
sent corrective notice on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159 and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Attempt to obtain VA 
medical/psychiatric records pertaining 
to the veteran from the Jackson VAMC 
and the Meridian facility that are 
dated from August 2005 to the present.  
Also attempt to obtain any other 
evidence that is identified as relevant 
by the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

3.  The veteran should be accorded the 
appropriate VA psychiatric examination 
to determine the exact diagnosis of any 
current psychiatric disorder found to 
be present.  The examiner should 
conduct the examination with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders than post-
traumatic stress disorder, the examiner 
should so note, if possible, which 
symptoms are associated with each of 
the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  If a diagnosis of post-
traumatic stress disorder is 
appropriate, the examiner should 
specify the credible "stressors" that 
caused the disorder and describe which 
stressor(s) the veteran reexperiences 
and how he reexperiences them.  



For the Examiner:

a)  The veteran claims that he 
developed a psychiatric disorder, 
including PTSD, as a result of 
service in Korea during the period of 
time from 1983 to 1986.  He states 
that he served along the DMZ with 
North Korea and that service was 
"stressful" because the North 
Koreans broadcast load speaker 
messages telling the South Korean 
Troops to "slit the Americans' 
throats" and defect to the North.  

b)  The veteran's recent medical 
history indicates that subsequent to 
service he was a crime victim in 
approximately 1996 when his house was 
burned down and he was shot in the 
chest. 

c)  The examiner is requested to 
answer the following questions:

*	Does the veteran have PTSD or 
another psychiatric disorder?

*	If the veteran has PTSD or 
another psychiatric disorder, is 
it related to, or caused by his 
service described above or by 
the post-service stressor of 
being shot?

The report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation are to be accomplished.  
The diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner and reviewed in conjunction 
with the examination.  

4.  Following the above, readjudicate 
the veteran's claim for service 
connection for a psychiatric disorder 
to include PTSD.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


